Holden, J.
1. Proceedings by creditors of the estate of a decedent to set' aside a judgment of the ordinary setting apart a year’s support to the widow and minor children of the decedent must be commenced within three years from the rendition of the judgment. Civil Code (1910), § 4358; Wicker v. Howard, 126 Ga. 119 (54 S. E. 821).
2. If the judgment setting apart the year’s support was void in so far as it undertook to set apart the real estate therein referred to, on the ground that it was insufficiently described, the judgment creditors and the mortgage creditor of the estate did not need the aid of a court of equity in having such property sold to pay such judgments and mortgage.
3. The court did not err in dismissing the petition.

Judgment affirmed.


Beck, J., absent. The other Justices concur.